Citation Nr: 0926942	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-21 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for status post meniscectomy of the left knee.  

2.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left hip.  

3.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.  

4.  Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran increased ratings for his 
disabilities of the left knee and bilateral knees.  He was 
also denied service connection for a right hip disability.  
The Veteran subsequently initiated and perfected appeals of 
these rating determinations.  In September 2008 he testified 
before a Decision Review Officer seated at the RO.  

The Board observes that the Veteran also initiated and 
perfected an appeal of the December 2008 RO denial of his 
claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
However, in an April 2009 written statement, he withdrew that 
appeal; thus, it is no longer before the Board.  38 C.F.R. 
§ 20.204 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Within his February 2009 VA Form 9, the Veteran requested a 
video hearing at the RO before a Veterans Law Judge.  There 
is no indication in the record that such a request was 
withdrawn.  Therefore, because he has not yet been afforded 
such a hearing, a remand of this appeal is required.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video hearing at the RO before a member of 
the Board of Veterans' Appeals as soon as 
practicable.  He also must be afforded 
timely notification of date and location 
of this hearing.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

